 


109 HR 1639 IH: Military Health Services Improvement Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1639 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Ms. DeLauro (for herself, Mr. Evans, Ms. Bordallo, Mr. Grijalva, Mr. Oberstar, Mr. Filner, Mr. McDermott, Mr. Case, Mrs. Capps, Mr. Gutierrez, Mrs. Lowey, Mr. Emanuel, Mr. Larson of Connecticut, Ms. Hooley, Mr. Stark, Mr. Kennedy of Rhode Island, Mr. Serrano, Mr. Hinchey, and Mr. Sanders) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require pre- and post-deployment mental health screenings for members of the Armed Forces, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Military Health Services Improvement Act of 2005. 
2.FindingsCongress finds the following: 
(1)More than 160,000 United States servicemembers are serving their country in Operation Enduring Freedom and Operation Iraqi Freedom. 
(2)There currently are more than 100,000 activated National Guard and reserve component forces engaged in the war on terrorism. 
(3)According to the Department of the Army, nearly one in six soldiers who have served in Operation Iraqi Freedom suffers from post-traumatic stress disorder. 
(4)More than 900 soldiers have been evacuated from Iraq since the beginning of Operation Iraqi Freedom because of mental health problems. 
(5)The stigma associated with mental health treatment remains a significant obstacle to seeking mental health care. 
(6)Untreated post-traumatic stress disorder and other mental health illnesses have been linked to severe social problems, including alcohol and drug abuse, domestic violence, child abuse, familial disintegration, and homelessness. 
3.Pre- and post-deployment screening program for members of the Armed Forces 
(a)Pre- and post-deployment evaluationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe in regulations— 
(1)a requirement that members of the Armed Forces deploying to a combat theater receive a mental health evaluation conducted in person by a qualified mental health professional before their deployment; and 
(2)a requirement that members of the Armed Forces returning from service of more than 30 days in a combat theater or who were injured in a combat theater receive a combat stress evaluation conducted in person by a qualified mental health professional within 30 days after the date on which the member returns from the combat theater. 
(b)Mental health awareness program 
(1)ProgramThe Secretary of Defense shall implement a program designed to— 
(A)raise awareness about mental health issues that members of the Armed Forces and their families may encounter during and after deployment of the member; and 
(B)reduce the stigma associated with mental health care. 
(2)ImplementationThe Secretary, pursuant to regulations, may enter into arrangements with an accredited college, university, hospital-based, or community-based mental health center to carry out the program under this subsection. The Secretary shall ensure that the program is made available in foreign languages if necessary to aid comprehension among persons to be helped by the program. 
(3)DeadlineThe Secretary shall carry out this subsection not later than 180 days after the date of the enactment of this Act. 
(c)Hold-harmless for mental health treatmentIn carrying out any mental health-related program, the Secretary shall ensure that neither the provision of mental health services nor inquiries about mental health services shall adversely affect an individual’s career.  
4.Mental health awareness for dependents 
(a)ProgramNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall develop a program to improve awareness of the availability of mental health services for, and warning signs about mental health problems in, dependents of members of the Armed Forces whose sponsor served or will serve in a combat theater during the previous or next 60 days. 
(b)Matters coveredThe program developed under subsection (a) shall be designed to—  
(1)increase awareness of mental health services available to dependents of members of the Armed Forces on active duty; 
(2)increase awareness of mental health services available to dependents of Reservists and National Guard members whose sponsors have been activated; and 
(3)increase awareness of mental health issues that may arise in dependents referred to in paragraphs (1) and (2) whose sponsor is deployed to a combat theater. 
(c)Toll-free numberIn carrying out this section, the Secretary of Defense shall establish a toll-free informational telephone number and website devoted to helping members of the Armed Forces and their dependents recognize, and locate treatment providers for, post-traumatic stress disorder and other forms of combat stress. 
(d)CoordinationThe Secretary may permit the Department of Defense to coordinate the program developed under subsection (a) with an accredited college, university, hospital-based, or community-based mental health center or engage mental health professionals to develop programs to help implement this section. 
(e) Availability in other languagesThe Secretary shall ensure that the program developed under subsection (a) is made available in foreign languages if necessary to aid comprehension among persons to be helped by the program. 
5.Improved coordination between the Department of Defense and the Department of Veterans Affairs 
(a)Memorandum of understandingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall enter into a memorandum of understanding to improve the transition of mental health-related cases from the Department of Defense to the Department of Veterans Affairs. 
(b)Matters coveredThe memorandum of understanding under subsection (a) shall specifically include requirements— 
(1)that the Department of Defense report to the Department of Veterans Affairs any case or suspected case of post-traumatic stress disorder, or other disorders or symptoms that result from deployment to a combat theater, in a member of the Armed Forces upon the member’s discharge from the Armed Force; and 
(2)that the Department of Defense report to the Department of Veterans Affairs any disciplinary measures taken against a member of the Armed Forces during or after service in a combat theater upon the member’s discharge from the Armed Forces. 
(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the implementation of this section. 
6.Clearinghouse for information relating to combat stress treatment professionals Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall create an information clearinghouse to improve the availability of information about mental health professionals who treat combat stress. 
7.Availability of mental health services under TRICARE for certain reserve members after deactivationThe Secretary of Defense shall prescribe regulations to provide for the availability of mental health services under the TRICARE program under chapter 55 of title 10, United States Code, for an eligible member of a reserve component of the Armed Forces and the family members of the member, during the 24-month period following the date of termination of the member’s service in the reserve component. In this section, a member of a reserve component is eligible if the member was called or ordered to active duty for a period of more than 30 days under a provision of law referred to in section 101(a)(13)(B) of title 10, United States Code, and who served continuously on active duty for 90 or more days in a combat zone pursuant to such call or order. 
8.DefinitionIn this Act, the term qualified mental health professional means— 
(1)an accredited psychologist, psychiatrist, child psychiatrist, psychiatric nurse, or clinical social worker; or 
(2)a student seeking a post-graduate degree in one of the following mental health-related fields: psychiatry, psychology, psychiatric nursing, or clinical social work.  
 
